Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUND OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Step (e) of amended claim 9 recites 'wherein the AUC is greater than 0.72', which is considered to be new matter.  Although Tables 9-11 in the specification recite single AUC values of '0.72' for a particular taxon, and the other single AUC values in the Tables are higher than 0.72, this is not considered to be sufficient support for the range 'AUC is greater than 0.72'.  That is, the single values of '0.72' in the Tables do not reasonably convey to one skilled in the art that the inventor had possession of the range of 'greater than 0.72'.  If this rejection is traversed, it is requested that support be pointed to in the specification with particularity, as in page, paragraph, or line numbers.

MAINTAINED REJECTION (modified as necessitated by the response filed 04/14/22, which removes Jee et al. (US 2017/0369930) or English-language equivalent WO 2016/099076 as prior art for the purpose of providing evidence of what was routine and conventional in the prior art)

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  Independent claim 9 recites a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial genus isolated from a urine or stool sample, as determined by PCR amplification of 16S rDNA sequences, and risk for developing colon polyp or colon cancer.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps (a) to (c) are ‘isolating bacteria-derived extracellular vesicles from a urine or stool sample’ and ‘extracting DNA from the bacteria-derived extracellular vesicles’, which were routine and conventional in the prior art as indicated by both Gho et al. (US 2012/0159658 - see paragraphs 0004, 0019, 0062-0066, 0069-0070, 0148, and 243-244) and Kuslich et al. (US 2014/0162888 - see paragraphs 0004-0005, 0021, 0034, 0161, 0181-0182, 0186, 0194, 0196, 0214, 0348-0354, 0359, 0399-0401, 1027-1028, and 1042), and ‘performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2', which was routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).  Step (d) 'selecting a strain' and step (e) 'forming a diagnostic model' are mental or statistical analysis steps which directly relate to the correlation or judicial exception itself and how it is derived, so these cannot be considered to be 'additional elements that are sufficient to amount to significantly more than the judicial exception'.

REPLY TO ARGUMENTS

4.	With respect to the above section 101 rejection, the arguments of the response filed 04/14/22 have been fully considered, but are not found persuasive.  
Initially, it is noted that the response provides evidence that WO 2016/099076, which was being relied on in the rejection as evidence of what was routine and conventional in the prior art, is not prior art.  However, as noted above, two prior art references, Gho et al. (US 2012/0159658) and Kuslich et al. (US 2014/0162888), are now substituted as providing equivalent teachings to WO 2016/099076.
It is submitted that the current eligibility guidelines require something in the methodology itself recited in the claims that is not routine and conventional, which is a different consideration than how routine and conventional methodology may be applied in a novel and unobvious way to establish a correlation or judicial exception, which is a prior art issue, not eligibility.  The arguments on pages 12-20 of the response are not found persuasive because they relate to how the correlation is derived or application of the recited methodology to establish the correlation, not to the methodology itself.  In other words, the cited prior art establishes that ‘isolating bacteria-derived extracellular vesicles from urine or stool samples’, ‘extracting DNA from the bacteria-derived extracellular vesicles’, and ‘performing PCR on extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2' were routine and conventional.  It is believed that this is the proper analysis for determining 'additional elements that are sufficient to amount to significantly more than the judicial exception' according to the current guidelines.  The arguments regarding steps (d) and (e) are directed to how the correlation is derived, and the arguments regarding steps (a) to (c) are directed to application of the recited methodology to establish the correlation, not to the methodology itself.  For example, while the Office agrees that 'metagenomics are not routine and conventional in diagnosing colon cancer or colon polyp', the general methodology recited in steps (a) to (c) was routine and conventional in the prior art, which is the criterion for determining eligibility.  In conclusion, it is believed that while the arguments of the response support the Office's position that the claims are free of the prior art, they are not convincing that the claimed methods satisfy the current guidelines regarding patent eligibility.  
	
CONCLUSION

5.	Claims 9 and 18-20 are free of the prior art, but are rejected for other reasons.  No claims are allowable.

6.	Jee et al. (US 10,351,900) is made of record by the examiner as a reference of interest.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/28/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637